 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11
12   CHRIS LANGER,                          )   Case No. CV-16-7209-R
                                            )
13                                          )   ORDER TO SHOW CAUSE RE:
                              Plaintiff,    )   CONTEMPT OF COURT
14                                          )
                  v.                        )
15                                          )
     FLOR 401 LOFTS LP, et al.,             )
16                                          )
                                            )
17                   Defendant,             )
     ___________________________            )
18
19         Plaintiff seeks an Order to Show Cause re: Contempt against Judgment Debtor Tim
20   Zhu, the CEO of 401 East 7th Street LLC, for his failure to appear for judgment debtor
21   examination on October 17, 2018 and November 21, 2018.
22         Based on the "Certification of Facts of Contempt Under 28 U.S.C. §636" by
23   Magistrate Judge Kim, filed on January 10, 2019, Tim Zhu IS ORDERED TO APPEAR at
24   the Roybal Federal Building and U.S. Courthouse, 255 East Temple Street, Los Angeles,
25   CA 90012, in Courtroom 880 on March 18, 2019 at 10:00 a.m. and SHOW CAUSE why
26   ///
27   ///
28   ///
 1   he should not be held in contempt of court for failing to appear at the October 17, 2018 and
 2   November 21, 2018 judgment-debtor examinations.
 3   IT IS SO ORDERED.
 4
 5 Dated January 10, 2019
 6
                                                      MANUEL L. REAL
 7                                                United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
